Citation Nr: 1024737	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-13 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of a 
shell fragment wound in the area of the left lower leg.

2.  Entitlement to a compensable evaluation for a skin disorder, 
described as residuals of a fungus infection.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.  His 
awards and decorations include a Vietnam Service Medal, a Combat 
Infantryman Badge and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Atlanta, Georgia, wherein 
the RO denied compensable evaluations for residuals of a shell 
fragment wound affecting the left leg and for a skin disorder, 
characterized as residuals of a fungus infection.

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing held in Atlanta, Georgia in August 
2008.  A transcript of that hearing is on file.

This case was previously before the Board in October 2008 at 
which time the claims on appeal were remanded.  A review of the 
file reflects that there has been substantial compliance with the 
actions requested in that Remand, and the case has returned to 
the Board for appellate consideration.  See D'Aries v. Peake, 22 
Vet. App. 97 (2008) (finding that only substantial compliance, 
rather than strict compliance, with the terms of a Board's remand 
directives is required).


FINDINGS OF FACT

1.  The Veteran's residuals of a shell fragment wound in the area 
of the left lower leg consists of a superficial scar which is 
painful, but does not involve an area exceeding 12 square inches, 
and is not productive of limitation of motion or function.  

2.  The Veteran's skin condition is not shown to involve at least 
5 percent but less than 20 percent of the entire body area or 
exposed area affected, has not required intermittent systemic 
therapy, and is not characterized by scarring.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 10 percent evaluation for residuals of a shell 
fragment wound in the area of the left lower leg have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.20, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2008).

2.  The criteria for a compensable rating for a skin disorder, 
described as residuals of a fungus infection have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805, 7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's increased rating claims, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).

In correspondence issued in March 2004, July 2008 and March 2009, 
the RO provided notice that met these requirements.  The RO 
discussed the evidence necessary to substantiate an increased 
rating, the types of evidence that would be considered, and the 
Veteran's and VA's respective responsibilities to obtain that 
evidence.  The RO noted that evidence could include personal 
statements from the Veteran and lay observers that described the 
symptoms and nature and extent of disablement caused by the 
disability.  In sum, the record indicates that the Veteran 
received appropriate notice pursuant to the VCAA.  Following the 
issuance of the aforementioned notice letters, subsequent 
adjudication of the claim on appeal was undertaken in a 
Supplemental Statement of the Case (SSOC) issued in April 2010.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue on appeal has been obtained.  
The Veteran's service treatment records (STRs) and post-service 
VA and private treatment records were obtained.  The Veteran was 
afforded VA examinations in 2003, 2004 and 2009 in connection 
with the claims currently on appeal and the file includes 
contentions and statements of the Veteran and his representative, 
as well as a transcript of testimony provided at a travel Board 
hearing held in August 2008.  Accordingly, the Board finds that 
VA has complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

Increased Evaluations

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 
4.3.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  The degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
More recently, the Court held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Both of the claims at issue involve ratings under 38 C.F.R. 
§ 4.118, used for evaluating the skin.  The Board notes that in 
October 2008, regulations pertaining to the evaluation of scars 
were amended effective October 23, 2008.  The Board observes that 
the regulatory changes only apply to applications received by VA 
on or after October 23, 2008, or if the Veteran requests review 
under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 
2008).  As neither situation applies in this case, the Board 
finds the 2008 changes to be inapplicable in this case.

Pursuant to the criteria for rating skin disabilities effective 
from August 30, 2002, scars other than the head, face, or neck, 
that are deep, or that cause limitation of motion warrant a 10 
percent evaluation only if they involve areas of 6 square inches 
(39 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2008).  Scars other than the head, face, or neck, that are 
superficial, and do not cause limitation of motion warrant a 10 
percent evaluation only if they involve areas of 144 square 
inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008).

Superficial scars which are unstable warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A 
note following the Diagnostic Code 7803 defines a superficial 
scar as one not associated with underlying soft tissue damage and 
an unstable scar as one where there is frequent loss of covering 
of the skin over the scar.

Scars which are superficial and painful on examination warrant a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).

Other scars will be rated on the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

A.	Residuals of a Shell Fragment Wound of the Left Leg 

In a March 1968 rating decision, the RO granted service 
connection for residuals of a shell fragment wound, characterized 
as scarring of the lateral surface of the middle third of the 
left leg, for which a non-compensable evaluation was assigned 
effective from July 1967.

In June 2003, the Veteran filed an increased rating claim.  

The evidence includes a VA examination report dated in February 
2003 evaluating the muscles.  The Veteran reported sustaining a 
shell fragment wound of the left leg in 1966, with no surgical 
intervention.  He stated that over the years he has had metal 
pieces coming out of the skin (last noted 6 years previously) and 
has experienced itching.  The report indicated that the leg did 
not swell and the condition did not interfere with ambulation or 
standing and required no treatment.  Physical examination 
revealed hardly visible shell fragment wound scar which was 
described as smaller than a dime and with normal pigment.  The 
scar was described as not raised elevated or depressed and was 
not adherent to the underlying structure.  There was no 
interference with the function of the lower extremity (knee or 
ankle).  There was no muscle involvement or significant muscle 
loss and no evidence of inflammation.  X-ray films revealed no 
evidence of metallic fragments in the left leg.  The diagnoses 
included a small nearly non-visible scar secondary to a shell 
fragment wound, which was not disfiguring and did not interfere 
with function, with no current involvement of any muscle group in 
the leg.  

A VA examination for scarring was conducted in April 2004.  The 
Veteran reported that he had a scar of the left lower extremity 
which was the same as it had always been.  He stated that the 
scar area was itchy and believed that all of the retained metal 
had worked itself out.  Physical examination of the left lower 
leg in the area of the mid calf revealed no scar which was 
visible to the examiner.  The Veteran pointed out an area of 
slight hyperpigmentation, which the examiner was not able to see.  
The examiner noted that the Veteran's skin was dry and scaly in 
the area of the lower extremities.  With respect to the area of 
the scar, the examiner reported that it was not painful and that 
there was no evidence of adherence to the underlying tissue.  The 
texture of the skin was the same, with no evidence of induration, 
elevation or depression of the surface.  The scar was not 
unstable and there was no evidence of edema, inflammation, keloid 
formation or discoloration.  The examiner also reported that 
there was no limitation of function caused by the scar.  A 
diagnosis of no scar noted during the examination, was made.  

In a statement provided by the Veteran in July 2004, he indicated 
that for 36 years, metallic fragments had been retained in his 
leg, which would periodically work their way out.  He noted that 
the last piece of metal that had come out was 1/4 inch x 1/4 inch, 
with jagged edges, which had cut its way in and out.  The Veteran 
stated that in 2003, he told the examiner that he had gotten 
three pieces of metal out of his leg as well as complaining of 
pain and itching.  He indicated that he leg still hurt due to 
muscle damage and that it still itched.

A VA Agent Orange examination was conducted in August 2005.  
There was no mention of any scarring or of any symptomatology 
associated therewith.  There was no evidence of edema of the 
extremities, pulses were normal and there were no neurological 
deficits found.

The file contains a medical statement of Dr. S. dated in August 
2008, indicating that the Veteran was wounded in Vietnam in the 
left calf area, with symptoms of scarring and constant pain in 
the muscle and bone area.  It was also mentioned that he had 
retired from service at age 62 due to pain.  

The Veteran presented testimony at a travel Board hearing held in 
August 2008.  He indicated that he had retired early (age 62) due 
to leg pain.  He stated that he had constant pain in the leg pain 
with burning on prolonged standing, for which he took over the 
counter medication to include aspirin, daily.  He further 
explained that he had last removed a piece of fragment about 6 to 
7 years previously.  

A VA examination for scars was conducted in April 2009.  The 
Veteran reported sustaining a shrapnel wound in the left calf 
area during service.  He stated he had retained shrapnel in the 
leg which was not removed at the time of the injury and worked 
its way out in the 1990's.  He complained of redness, itching and 
pain in the area of the scar with a burning sensation on 
standing.  Examination revealed a scar in the area of the lower 
left calf measuring 1.6 cm long x .3 cm wide.  The scar was 
described as superficial, but tender and painful to palpation 
with slight depression to palpation.  There was surrounding 
erythema with a well-circumscribed border measuring 4.0 cm wide 
and 2.0 cm long.  There was no adherence to underlying tissue, 
and no irregular texture, atrophy, shininess, instability, 
ulceration, or skin breakdown.  In addition, there was no: 
elevation on palpation, hypopigmentation, hyperpigmentation, 
induration, inflexibility, or limitation of motion or function 
caused by the scar.  There was no evidence of keloid formation, 
edema or underlying tissue loss.  The report noted that the 
Veteran did not have a visible exit scar, explaining that the 
bullet entered and internally went into the tissues and did not 
exit.   

The April 2009 VA examination report also reflected that 
musculoskeletal examination revealed left lower extremity muscle 
group strength of 5/5 with no muscle atrophy, no evidence of 
muscle injury, intact reflexes and sensation grossly intact to 
light touch.  The Veteran elected not to have X-ray films taken.  
Reference was made to X-ray film findings of 2003 which had 
revealed no evidence of metallic fragments in the left leg.  A 
final diagnosis of shell fragment wound injury of the left calf 
with residual superficial scar.  The examiner summarized that the 
Veteran had a superficial residual scar at the missile point of 
entry with no evidence of retained shell fragments.  There was no 
residual muscle injury or functional limitation found on 
examination.  

A VA examination of the skin was conducted in April 2009 with an 
addendum to the report added in April 2009.  The addendum 
indicated that the Veteran had a shrapnel wound and that an 
examination of the wound site revealed a scar with no 
inflammation, tenderness or induration.  An assessment of a left 
leg injury in service with residual scar and no apparent 
functional consequences was made.  

Analysis

The Veteran and his representative maintain that a compensable 
evaluation is warranted for residuals of a shell fragment wound 
in the area of the left lower leg.  This disability has been 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7805 for the 
entirety of the appeal period extending from June 20, 2003.

The Board has considered the diagnostic codes applicable to scars 
affecting areas other than the head, face, or neck.  A 
compensable rating is not warranted under Diagnostic Codes 7801 
and 7802 because there is no evidence that the disability is 
analogous to deep scars associated with underlying soft tissue 
damage; which cause limited motion; or that it affects an area 
exceeding 144 square inches.  The 2009 VA examination report 
described the scar as 1.6 cm long x .3 cm wide.  The Veteran 
himself has estimated that it is about 1/4 inch x 1/4 inch.  The 2009 
VA examination report also specifically reported that there was 
no evidence of underlying tissue loss.  

In addition, a compensable rating is not warranted under 
Diagnostic Code 7803.  VA examinations reports of 2004 and 2009 
both indicate that there was no evidence that the scar was 
unstable, as manifested by frequent loss of covering of the skin 
over the scar. 

For the entirety of the appeal period, the scar has been rated 
under 7805, based on limitation of function of the affected part.  
However, repeatedly, clinical evidence has revealed no limitation 
of function, nor has the Veteran specifically identified any 
specific limitation of function associated with his left calf 
scar.  When examined by VA in 2003, the examiner concluded that 
the scar did not interfere with function and did not involve any 
muscle group in the leg.  The 2004 VA examination report reflects 
there was no limitation of function caused by the scar.  When 
examined by VA in 2009, there was no residual muscle injury or 
functional limitation found on examination.  In light of these 
consistent findings, the Board finds that a compensable rating 
under DC 7805 is not warranted.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  As will be discussed herein, the Board believes 
that diagnostic code 7804 is actually the most appropriate code 
for assignment as it most accurately contemplates the primary 
type and level of impairment associated with the Veteran's scar.

Under Diagnostic Code 7804, a 10 percent evaluation is warranted 
for superficial scars which are painful on examination.  The 
Board notes that VA examination reports of 2003 and 2004 do not 
include actual findings of a painful scar on examination; 
however, at both times the Veteran reported that the scar was 
itchy.  In a lay statement provided in 2004 and in hearing 
testimony provided in 2008, the Veteran described symptoms of 
both itching and pain in the area of the scar.  The Veteran is 
considered competent to report his symptoms.  See generally Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to 
testify as to the continuity of symptomatology capable of lay 
observation).  In 2008, Dr. S. provided a medical report 
documenting the Veteran's symptoms of scarring and constant pain 
in the muscle and bone area.  It was also mentioned that he had 
retired from service at age 62 due to pain (apparently related to 
the left calf wound and scar).  The April 2009 VA examination 
report documents the Veteran's complaints of pain and itching in 
the area of the scar.  Because the evidence of record documents 
that the Veteran's left calf scar is painful and with resolution 
of reasonable doubt in the Veteran's favor, the Board finds that 
a 10 percent rating is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008) for scars which are superficial and 
painful on examination.  

However, an evaluation higher than 10 percent is not warranted 
because the competent clinical evidence reflects that the 
Veteran's scar is well-healed without accompanying symptomatology 
such as limitation of function or motion.  Moreover, it has not 
been shown that the scar covers an area exceeding 12 square 
inches.

In sum, the preponderance of the evidence supports the grant of a 
10 percent evaluation, but no greater, for residuals of a shell 
fragment wound in the area of the left lower leg, manifested by a 
scar.  To this extent, the appeal is granted.

B.	 Skin Disorder

In a March 1968 rating decision, the RO granted service 
connection for a fungus infection, for which a non-compensable 
evaluation was assigned effective from July 1967.

In June 2003, the Veteran filed an increased rating claim.  

The evidence includes a VA examination report dated in February 
2003, evaluating the skin.  The Veteran reported having skin 
problems in Vietnam manifested by lesions on the leg and scalp, 
assessed as jungle rot.  He stated that over the years, the skin 
problems had resolved except for some right leg problems and an 
occasional bump in the area of the scrotum.  The report indicated 
that the Veteran had not received any treatment or taken any 
medication for skin problems, except for being treated for a 
lesion on the nose which was removed.  Physical examination 
revealed dry skin on the legs and arms with some mild scaling due 
to dryness.  There was no evidence of dermatitis, vesicular 
lesions or plaque and no sign of rashes.  Examination of the 
scrotum did not reveal any lesion.  There were no signs of cysts, 
acne, or folliculitis.  A diagnosis of dry skin, with an 
otherwise normal examination, was made.

Private medical records received for the file in November 2003 
reflect that the Veteran was seen in October 2001 due to a 3 to 4 
month history of a spot on the nose described as an erythematous 
papule.  The condition was ultimately diagnosed as basal cell 
carcinoma; the lesion was excised in November 2001.  Undated 
private medical evidence shows that the Veteran was seen with 
symptoms of a right leg bump, reporting that it would sometimes 
grow then go down and that it was painful.  This condition was 
diagnosed as right leg lipoma.  The Veteran was advised that the 
growth could be removed at his election.  

A VA examination of the skin was conducted in April 2004.  The 
Veteran reported that he had no skin rash upon examination, but 
noted that he had a sore, itchy and painful area behind the left 
ear.  Physical examination revealed no rash or areas of 
hyperpigmentation.  A diagnosis of no clinical evidence of fungal 
infection was made.  

In a statement provided by the Veteran in July 2004, he indicated 
that he had a growth in his leg which was caused by an area where 
jungle rot had infested which required treatment while serving in 
Vietnam.  He reported that a VA doctor told him that he had a 
growth in the right leg that needed to come out, which required a 
biopsy and had not yet been done.  

A VA Agent Orange examination was conducted in August 2005.  
Examination of the skin revealed lentigo around the face and in 
the area of the right upper leg.

The file contains a medical statement of Dr. S. dated in August 
2008, indicating that the Veteran had poor circulation, a history 
of exposure to Agent Orange, and scars on both feet, the right 
ear lobe, above the left ear and in the groin area.  

Also on file is a private medical statement of Dr. B. dated in 
September 2008.  Dr. B. noted that in October 2001, a biopsy was 
performed which revealed nodular basal cell carcinoma, following 
which an elliptical excision was performed in November 2001.

The Veteran presented testimony at a travel Board hearing held in 
August 2008.  He indicated that he had been treated for cancer of 
the nose, which he believed was related to his service-connected 
skin condition, but could not recall whether a doctor had made 
this connection.  The Veteran also mentioned that he had a growth 
on the right leg where the fungus was and needed to have a second 
cancerous growth removed from his nose.  

The file contains a private medical statement dated in October 
2008, at which time the Veteran was seen for a lesion on the 
nose.  The Veteran gave a history of having suffered from a 
fungal infection affecting the left side of the nose and the 
lower extremities, described as jungle rot, while serving in 
Vietnam.  He reported that since that time, he felt that this 
area was more sensitive to the sun and more easily damaged.  Left 
nose basal cell skin cancer was diagnosed.

A VA examination of the skin was conducted in April 2009.  The 
Veteran gave a history of skin cancer on the left side of the 
nose and relayed that he had occasionally experienced a chronic 
draining lesion at this site since having jungle rot of the face, 
scalp and legs in service.  The examiner noted that the STRs 
showed that the Veteran had a fungal infection of his occipitut 
with purulence and crusting.  Examination of the skin revealed an 
atrophic depressed scar of the nasal sidewall with an area of 
adherent white scaling and crusting, hyperpigmented patches of 
the upper left nasal sidewall and bilateral maxillary face left 
medial sclera with fleshy growth and an area of punctuate 
hemorrhage.  The assessments included a scaly crusted papule of 
the left nasal sidewall and lentigines on the central face and 
nose.  

An addendum to the report was added in April 2009.  It was noted 
that a review of the STRs revealed that the Veteran had an 
episode of inflammatory skin disease, which was diagnosed as 
inflammatory tinea.  The examiner mentioned that an examination 
of February 1967 described scalp, groin and leg lesions, which 
were treated with oral anti-fungals and hot compresses and 
resolved over many weeks.  It was noted that the April 2009 
examination had failed to reveal any evidence of active skin 
disease in the scalp and showed dystrophic great toenails, with 
evidence of scaling consistent with a tinea infection.  With 
respect to the Veteran's complaints of skin cancer, the examiner 
noted that the Veteran had basal cell cancer of the left side of 
the nose as well as two lentigos above the nose which were also 
suspicious for skin cancer.  The conclusions included : (1) a 
history of dermatophytosis, documented and now resolved, with no 
evidence of scarring or residual disease except for possible 
great toenail involvement; and (2) a history of basal cell 
cancer, not fully treated.  The examiner concluded that he was 
not aware of any link between a dermatophyte infection and the 
development of skin cancer and clarified that there was no 
evidence of skin cancer formation at the sites of the previous 
dermatophyte infection.  

Private medical evidence of Dr. N., dated in August 2009 show 
that basal carcinoma of the left side of the nose had been 
diagnosed which required re-excision.  A medical statement of Dr. 
C. reflects that this was subsequently treated with radiation in 
September and October 2009.  

Analysis

The Veteran and his representative maintain that a compensable 
evaluation is warranted for skin disorder, described as residuals 
of a fungus infection.  This disability has been rated under 38 
C.F.R. § 4.118, Diagnostic Code 7813 for the entirety of the 
appeal period extending from June 20, 2003.

Diagnostic Code 7813 provides ratings for dermatophytosis (or 
ringworm) in various locations on the body, including the body 
(tinea corporis), the head (tinea capitis), the feet (tinea 
pedis), the beard (tinea barbae), the nails (tinea unguium), and 
the inguinal area, also known as jock itch (tinea cruris).  DC 
7813 provides that dermatophysosis is to be rated as 
disfigurement of the head, face, or neck (DC 7800), scars (DCs 
7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), 
depending upon the predominant disability.  38 C.F.R. § 4.118 
(2008).

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  
Dermatitis or eczema is to be rated under either the criteria 
under Diagnostic Code 7806 or to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Diagnostic Code 7806 provides that 
dermatitis or eczema that involves less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy is required during the past 12-
month period, is rated noncompensably (0 percent) disabling.  
Dermatitis or eczema that involves at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  38 C.F.R. § 4.118 (2008).

At the outset, the Veteran has requested consideration of basal 
cell cancer of the nose in conjunction with evaluating his 
service-connected skin condition.  The Board notes that in an 
unappealed rating decision of October 2006, the RO addressed and 
denied an independent disability, the issue of service connection 
for residuals, excision basal cell carcinoma on the left side of 
the nose.  As that decision is final, new and material evidence 
is required to reopen and reconsider a service claim for that 
condition on the merits.  

Moreover, the clinical evidence does not establish that basal 
cell cancer of the nose is etiologically connected to the 
service-connected skin disorder.  Having considered this matter 
based upon review of the Veteran's STRs, history and examination 
findings, in 2009 a VA staff physician concluded both that he was 
not aware of any link between a dermatophyte infection and the 
development of skin cancer, and that there was no evidence of 
skin cancer formation at the sites of the previous dermatophyte 
infection.  There is no contrary clinical evidence or medical 
opinion on file.  The Board has considered the Veteran's lay 
assertions and hearing testimony to the effect that his basal 
cell carcinoma in the area of the nose is etiologically related 
to a service connected skin disorder.  While the Veteran is 
certainly competent to relate his symptomatology, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence on 
matters such as medical causation, to include on a secondary 
basis.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
Essentially it is beyond the Veteran's competency to provide such 
an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining that a Veteran is competent to provide a 
diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions); See also Davidson v. Shinseki, 581 F.3d 1313, (Fed 
Cir. Sept. 14, 2009).  Accordingly, basal cell cancer of the nose 
will not be considered as part and parcel of the service-
connected skin disorder.  

In addition, undated private medical records document findings of 
a lipoma in the right leg, and in an August 2008 medical 
statement, Dr. S. documented the presence of scars on both feet, 
the right ear lobe, above the left ear and in the groin area.  
Neither those records nor any other clinical evidence establishes 
that these conditions are part and parcel of the Veteran's 
service-connected skin disorder.  In addition, as explained 
above, to the extent that the Veteran himself believes these 
conditions to be manifestations of his service-connected skin 
disorder, he lacks the qualifications and training to provide 
competent medical opinion on the matter.  

Essentially, VA examinations of 2003, 2004 and 2009 are entirely 
negative for any manifestations of a skin disorder on any portion 
of the Veteran's body except for possibly the great toenails and 
nail bed (2009).  The only indication of any active skin disease 
was documented in a sole August 2005 VA record which revealed 
lentigo around the face and in the area of the right upper leg, 
which was not subsequently shown.  

Upon consideration of the evidence, a compensable rating under 
Diagnostic Code 7806 is not warranted.  Even assuming that the 
service-connected skin disorder affects the great toenails and 
nail bed, there is no evidence that the condition is extends 
beyond the toenails and nail bed itself, so it cannot be 
concluded that an area of between five and 20 percent of the 
entire body or exposed affected areas is impacted by the 
condition.  The Veteran has not presented lay statements or 
testimony identifying other parts affected by the skin disorder, 
except to generally state that he has occasional skin problems 
affecting the right leg, unaccompanied by any additional details 
regarding frequency, symptomatology or the area involved and 
unsubstantiated by any clinical evidence aside from that dated in 
August 2005.  Furthermore, there is also no evidence that the 
skin condition has ever required the use of any intermittent 
systemic medication, such as corticosteroids or immunosuppressive 
drugs, being required for treatment for a less than 6 week 
duration during the past 12-month period, nor does the veteran so 
maintain.  Accordingly, there is no basis upon which to assign a 
compensable evaluation under code 7806.

The Board has considered the diagnostic codes applicable to scars 
other than the head, face, or neck, (as there is no indication of 
appreciable facial involvement of the skin disorder in this 
case).  A compensable rating is not warranted under Diagnostic 
Codes 7801 and 7802 because there is no evidence that the 
disability is analogous to deep scars associated with underlying 
soft tissue damage; which cause limited motion; or that it 
affects an area exceeding 144 square inches.  In addition, 
compensable ratings are not warranted under Diagnostic Codes 7803 
and 7805 since there is no evidence that the disability is 
analogous to a superficial, unstable scar or that it results in 
limitation of function or motion of any affected part.  The Board 
has considered Diagnostic Code 7804 under which a 10 percent 
evaluation is warranted for superficial scars which are painful 
on examination.  However, the record does not indicate the 
presence of any painful scarring associated with the Veteran's 
skin condition; as previously explained scarring/lesions 
attributable to the Veteran's basal cell cancer of the nose are 
not part and parcel of the service-connected skin disorder.  
Essentially, without evidence of either pain or scarring 
associated with service-connected skin condition, a compensable 
rating under Diagnostic Code 7804 is not warranted.

In summary, entitlement to a compensable rating for the service-
connected skin disorder is not warranted.  See Hart, supra.  
Accordingly, there is no basis for the assignment of increased or 
staged ratings in this case.  As there is a preponderance of the 
evidence against the Veteran's claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Accordingly, the appeal is denied.

C.	 Extraschedular Considerations

In a recent case, the United States Court of Appeals for Veterans 
Claims (Court) clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

Manifestations of both the Veteran's service-connected residuals 
of a shell fragment wound in the area of the left lower leg and 
skin condition cause impairment that is contemplated by the 
rating criteria.  Here, the rating criteria reasonably describe 
the Veteran's disability levels and symptomatology and provide 
for higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.

As previously mentioned, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service- connected 
disability or disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R § 
3.321(b)(1).  In this case, there is no evidence of an 
exceptional disability picture. The record does not reflect, nor 
does the Veteran himself contend, that either his residuals of a 
shell fragment wound in the area of the left lower leg or his 
skin disorder has required frequent periods of hospitalization. 

Moreover, marked interference with employment is not shown.  In 
this regard, the Board acknowledges statements made the Veteran 
himself and as recorded in an August 2008 medical statement of 
Dr. S. to the effect that he had retired at age 62 due to pain 
(apparently associated with residuals of a shell fragment wound 
of the left calf).  However, a PTSD examination report of March 
2006 reflects that the Veteran tired of working overtime hours 
and of the politics and preferential treatment taking place at 
his work place and elected to retire and relax.  Essentially, 
there has been no evidence presented which indicates that either 
or both of his service connected disorders has caused marked 
interference with the Veteran's ability to maintain or obtain 
employment.  Referral for consideration of extraschedular ratings 
is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently held 
that a request for a TDIU, whether expressly raised by a claimant 
or reasonably raised by the record, is an attempt to obtain an 
appropriate rating for disability or disabilities, and is part of 
a claim for increased compensation.  There must be cogent 
evidence of unemployability in the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 
(Fed. Cir. 2009).  In the instant case, the holding of Rice is 
inapplicable since, as described above, the evidence of record 
does not demonstrate that the Veteran has been rendered 
unemployable due to either or both of his service-connected 
disorders, nor has the Veteran so alleged.  Thus, at this point, 
there is no cogent evidence of unemployability and entitlement to 
increased compensation based on TDIU is not warranted.

ORDER

Entitlement to a 10 percent evaluation for residuals of a shell 
fragment wound in the area of the left lower leg is granted, 
subject to the applicable law governing the award of monetary 
benefits.

Entitlement to a compensable rating for a skin disorder, 
described as residuals of a fungus infection, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


